HEI Exhibit 10.5

HAWAIIAN ELECTRIC INDUSTRIES, INC.

NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

PREAMBLE

The following sets forth the terms of the Non-Employee Directors’ Deferred
Compensation Plan of Hawaiian Electric Industries, Inc., as amended. This Plan
is an unfunded deferred compensation arrangement solely for non-employee
directors of the Company and the Participating Subsidiaries.

ARTICLE I

EFFECTIVE DATE AND CERTAIN DEFINITIONS

1.1 The original effective date of the Plan was September 9, 1980. The Plan was
amended and restated in its entirety effective for elections made on or after
January 1, 1990 and was again amended and restated effective for elections made
with regard to directors’ fees earned on or after January 1, 1991. The Plan as
amended and restated herein is effective as of the Effective Date.

1.2 The following terms as used herein shall have the indicated meaning unless a
different meaning is plainly required by the context. Whenever appropriate,
words used in the singular may include the plural and vice versa.

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

“Company” shall mean Hawaiian Electric Industries, Inc.

“Effective Date” shall mean January 1, 2009.

“Eligible Director” shall have the meaning ascribed thereto in Article II of the
Plan.

“Participating Subsidiaries” shall mean, collectively, Hawaiian Electric
Company, Inc., Hawaii Electric Light Company, Inc., Maui Electric Company,
Limited and American Savings Bank, F.S.B.

“Plan” shall mean this Non-Employee Directors’ Deferred Compensation Plan of
Hawaiian Electric Industries, Inc., as amended from time to time.

“Plan Administrator” shall mean the Vice President—Administration of the
Company.



--------------------------------------------------------------------------------

“Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986, as
amended.

ARTICLE II

ELIGIBILITY

Any non-employee director of the Company or the Participating Subsidiaries
entitled to compensation from the Company or the Participating Subsidiaries for
service as a director (an “Eligible Director”) shall be eligible to elect to
participate in the Plan.

ARTICLE III

ELECTION TO PARTICIPATE IN THE PLAN

3.1 An Eligible Director may at any time elect in writing on a form furnished by
and filed with the Plan Administrator to participate in the Plan and thereby
defer receipt of all or a specified portion of his or her director’s retainer
and/or meeting fees. The form for such election shall be substantially similar
to the attached Form 1 or such other form as may be approved by the Plan
Administrator. Once made, an election shall apply to all succeeding years unless
revised or revoked pursuant to Section 3.3.

3.2 Such election shall be effective on the January 1 of the calendar year
following the receipt of the election by the Plan Administrator, with respect to
any Eligible Director’s retainer and/or meeting fees owing for service performed
during that calendar year and any succeeding year, except that an Eligible
Director who is elected to fill a vacancy on the Board of Directors mid-year and
who was therefore not a director on the preceding December 31 may make an
election, before his or her term begins, to defer receipt of all or a specified
portion of his or her director’s retainer and/or meeting fees for the remainder
of the calendar year in which such term begins, and for succeeding calendar
years.

3.3 An Eligible Director may at any time and from time to time in writing on a
form furnished by and filed with the Plan Administrator change the terms of his
or her election or terminate his or her participation in the Plan, effective as
of the January 1 of the calendar year following the receipt of such form by the
Plan Administrator with respect to any director’s retainer and/or meeting fees
owing for services performed on or after that effective date. Specimen forms for
a revised election and for termination of participation are included in the
attached Forms 1 and 2, which Forms may be modified by the Plan Administrator,
as he or she deems appropriate. However, all amounts deferred pursuant to the
Plan prior to the effective date of such revised election or termination shall
continue to be subject to the terms of the prior election by the Eligible
Director in effect when such amounts were credited under the Plan or any
subsequent further deferral by the Eligible Director effected in accordance with
Section 409A.

3.4 An Eligible Director who terminates his or her participation in the Plan
shall not be eligible to participate again in the Plan until the January 1
following the January 1 on which his or her termination of participation takes
effect.

 

(2)



--------------------------------------------------------------------------------

ARTICLE IV

ACCOUNTS

4.1 The Company shall maintain book accounts on behalf of each Eligible Director
who elects to participate in the Plan. The amounts of meeting fees to be
deferred under this Plan, if any, shall be credited to the applicable Eligible
Director’s account as of the end of each month; and the amounts of retainer fees
to be deferred under the Plan, if any, shall be credited to the applicable
Eligible Director’s account as of the end of the month in which paid. The
Company does not intend to set aside any cash or other assets to fund these
accounts. Payments shall be made from the general funds of the Company when due
under the terms of this Plan. Nothing contained in the Plan and no action
pursuant to the provisions of the Plan shall be construed to create a trust of
any kind.

4.2 Amounts credited to an Eligible Director’s account shall be credited each
year with an amount equivalent to interest, compounded quarterly, at the annual
rate commensurate with the prevailing interest rate on three-year certificates
of deposit at American Savings Bank, F.S.B., as of January 1 of that year;
provided, however, that the balance of the Eligible Director’s account as of
December 31, 1990 shall be credited annually with interest at the rate of 2.5
percent (2.5%) per quarter, compounded quarterly. Such accrued interest shall be
payable to the Eligible Director at the same time as the deferred amounts are
paid to the Eligible Director.

4.3 Whether or not the Company sets aside any funds or invests any funds in
contemplation of its obligations hereunder, all amounts deferred pursuant to the
Plan (including deferred compensation and interest thereon) shall remain part of
the general funds of the Company and no Eligible Director shall acquire any
property interest in his or her account, stock, or other assets of the Company
or a Participating Company, his or her right being limited to receiving from the
Company deferred payments measured as set forth in this Plan. This right is
conditioned upon continued compliance with the terms and conditions of this
Plan. To the extent that any Eligible Director acquires a right to receive
benefits under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

4.4 Neither the account of, nor the right to receive payments under the Plan of,
the Eligible Director or his or her beneficiary shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, or encumbrance
and such account or right may not be subject to the debts, contracts,
liabilities, engagements or torts of the Eligible Director or his or her
beneficiary.

ARTICLE V

DISTRIBUTIONS

5.1 (a) Amounts deferred under the Plan shall be distributed in accordance with
the written, irrevocable election of the Eligible Director on a form furnished
and filed with the Plan Administrator as provided in Article III. The Eligible
Director shall indicate when such payments are to commence and the form of
distribution.

 

(3)



--------------------------------------------------------------------------------

(b) Payments under the Plan will commence on the first business day of the
calendar year selected by the Eligible Director, but payments must commence
(1) not later than the first business day of the calendar year following the
Eligible Director’s attainment of age 72 and (2) subject to (1) above, not
earlier than the first business day of the calendar year which is at least five
(5) full years after the date of the Eligible Director’s initial deferral
election.

(c) (1) Payments, at the Eligible Director’s election, shall either be in lump
sum or in substantially equal annual installments over a period of years not
exceeding ten years.

(2) The amount of the installment payments shall be determined as follows. The
total amount of deferred income (deferred compensation and interest thereon) in
the Eligible Director’s account as of the elected payment commencement date will
be paid in equal annual payments over the number of years elected. Each annual
payment, other than the first payment, shall include an additional amount equal
to interest, compounded quarterly, at the rate specified in Section 4.2, on the
amount in the Eligible Director’s account as of the December 31 preceding such
payment.

5.2 (a) Upon the death of an Eligible Director or former Eligible Director prior
to the expiration of the period during which the deferred amounts are payable,
the balance of the deferred amounts will be paid on the first business day of
the calendar year following the year of death in one lump-sum to such person or
persons designated by the Eligible Director or former Eligible Director in
writing on a form furnished by and filed with the Plan Administrator. A specimen
form for such beneficiary designation is attached as part of Form 1, which Form
may be modified by the Plan Administrator, as he or she deems appropriate. In
the absence of such designation, the payment will be made to the Eligible
Director’s or former Eligible Director’s estate.

(b) The amount payable on the first business day of the calendar year following
an Eligible Director’s or former Eligible Director’s death shall be the dollar
amount (deferred compensation plus interest) credited to his or her account as
of the December 31 following his or her date of death.

5.3 In the event of an unforeseeable emergency (within the meaning of
Section 409A) proven to the satisfaction of the Committee, an Eligible Director
or former Eligible Director with an account under the Plan may receive an
accelerated distribution of up to 50% of the amount credited to his or her
account under the Plan, but not more than the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Eligible Director’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship).

5.4 Notwithstanding any other provision herein, neither the Plan nor the Company
shall be obligated to make any payments hereunder unless and until all
applicable requirements under federal, state and local laws have been fully met.

 

(4)



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION OF PLAN

6.1 The Plan may be amended from time to time by resolution of the Committee,
but, except to the extent permitted under Section 409A, no such amendment shall
permit amounts accumulated pursuant to the Plan prior to the amendment to be
paid to an Eligible Director prior to the time he or she would otherwise be
entitled hereto.

6.2 The Plan will continue in effect until terminated by resolution of the
Committee, but in the event of such termination, the amount accumulated pursuant
to the Plan prior to termination will continue to be subject to the provisions
of the Plan as if the Plan had not been terminated.

ARTICLE VII

ADMINISTRATION OF THE PLAN

7.1 The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have the power to delegate specific responsibilities to any
person or group of persons, and such person or group may serve in more than one
such delegated capacity. Such delegations may be to employees of the Company or
to other individuals, all of whom shall serve at the pleasure of the Plan
Administrator and the Company, and if full-time employees of the Company or an
affiliated company, without compensation. Any such person may resign by
delivering a written resignation to the Plan Administrator. The Company shall
pay all costs of administration of the Plan.

7.2 The Plan Administrator (or his or her delegate) has and may exercise such
discretionary powers and authority as may be necessary or appropriate to carry
out its functions under the Plan including, but not limited to, (i) deciding all
questions that may arise under the Plan, (ii) interpreting the Plan and making
all other determinations necessary or advisable for the administration of the
Plan, and (iii) prescribing, amending and rescinding all rules and regulations
to assure that the Plan complies with all applicable provisions of federal,
state or local law. All interpretations, determination and actions by the Plan
Administrator (or his or her delegate) shall be final, conclusive and binding on
all parties.

ARTICLE VIII

MISCELLANEOUS

8.1 Nothing contained in the Plan shall be deemed to give any Eligible Director
a right to continue as a director of the Company or a Participating Subsidiary.
Furthermore, nothing contained in this Plan shall be deemed to create an
obligation on the part of the board of directors of the Company or a
Participating Subsidiary to nominate any director for re-election.

 

(5)



--------------------------------------------------------------------------------

8.2 If any person eligible to receive benefits under this Plan (a “payee”) is,
in the opinion of the Plan Administrator, legally, physically, or mentally
incapable of personally receiving and receipting for any payment under the Plan,
the Plan Administrator may direct payments to such other person, persons, or
institutions who, in the opinion of the Plan Administrator, are then maintaining
or having custody of such payee, until claims are made by a duly appointed
guardian or other legal representative of such payee. Such payments shall
constitute a full discharge of the liability of the Plan to the extent thereof.

8.3 The laws of the State of Hawaii shall govern and control the interpretation
and application of the terms of the Plan.

8.4 All consents, elections, applications, designations, etc. required or
permitted under the Plan must be made on forms prescribed and furnished by the
Plan Administrator, and shall be recognized only if properly completed,
executed, and returned to the Plan Administrator or his or her agent.

TO RECORD the adoption of this amended and restated Plan, Hawaiian Electric
Industries, Inc. has caused this document to be executed this 28 day of October,
2008, effective as of January 1, 2009.

 

HAWAIIAN ELECTRIC INDUSTRIES, INC. By  

/s/ Patricia U. Wong

  Its Vice President-Administration & Corporate Secretary

 

(6)



--------------------------------------------------------------------------------

HAWAIIAN ELECTRIC INDUSTRIES, INC.

NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

FORM 1 – INITIAL OR REVISED ELECTION FORM

Instructions: This form is used to make an initial deferred compensation
contribution and distribution election or revise an existing contribution or
distribution election and/or beneficiary designation. If this is an initial
deferral election, check the initial election box and complete A B, C and D. If
you wish to revise a contribution, check the revised contribution election box
and complete E. If you wish to revise your distribution election, check the
revised distribution election box and complete F and G. If you only wish to
change your beneficiaries, please check the revised designation of beneficiary
box and complete that section.

This election will apply to all fees you receive in the future unless you revise
or terminate this election no later than December 31 of the year prior to the
year you want the revised or terminated election to take effect.

I am a director on the Board of:

 

  ¨ Hawaiian Electric Industries, Inc.

 

  ¨ Hawaiian Electric Company, Inc.

 

  ¨ Maui Electric Company, Limited

 

  ¨ Hawaii Electric Light Company, Inc.

 

  ¨ American Savings Bank, F.S.B.

 

Participant Name  

 

 

Address   

 

 

Social Security No.  

 

    Date of Birth  

                                                                      

 

TO: HAWAIIAN ELECTRIC INDUSTRIES, INC.

¨ INITIAL ELECTION (If this is an initial election, five years is the minimum
deferral period provided that payments must commence not later than the first
business day of the calendar year following your attainment of age 72.)

I hereby elect to participate in the Non-Employee Directors’ Deferred
Compensation Plan (the “Plan”) of Hawaiian Electric Industries, Inc. (the
“Company”) and agree to be bound by the terms and conditions of the Plan.

This election shall apply to the fees denoted which are paid with respect to my
services as a director performed on or after January 1,         .

 

  A. I hereby elect to defer receipt of:

            % of my retainer fees.

            % of my meeting fees.

            % of my retainer fees and meeting fees.



--------------------------------------------------------------------------------

  B. I hereby direct that such deferred amounts be paid in:

             A lump sum.

             Annual installments over a period of              years (not more
than 10 years).

 

  C. I hereby direct that the distribution of such deferred amounts commence:

 

               As of the first business day of the calendar year after I
separate from service as a director of the Company (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended), but not later
than age 72.                As of the first business day of the calendar year
after I attain age              (not more than age 72). Subject to the age 72
limitation, payment will not commence until at least five years after initial
participation in the Plan.

 

  D. I hereby direct that in the event of my death prior to the distribution in
full of my interest in the Plan that any unpaid balance be paid to:

 

Name  

 

  Relationship  

 

Address  

 

Social Security No.  

 

  Date of Birth  

 

(If you name more than one primary beneficiary, each primary beneficiary will
share your benefit equally.)

 

Name  

 

  Relationship  

 

Address  

 

Social Security No.  

 

  Date of Birth  

 



--------------------------------------------------------------------------------

¨ REVISED CONTRIBUTION ELECTION

I hereby elect to change my contributions to the Non-Employee Directors’
Deferred Compensation Plan (the “Plan”) of Hawaiian Electric Industries, Inc.
(the “Company”) and agree to be bound by the terms and conditions of the Plan.

This election shall apply to the fees denoted which are paid with respect to my
services as a director performed on or after January 1,             .

 

  E. I hereby elect to defer receipt of:

            % of my retainer fees.

            % of my meeting fees.

            % of my retainer fees and meeting fees.

 

¨ REVISED DISTRIBUTION ELECTION   (Indicate Years of Deferral to Which this
Revised   Distribution Election Applies:                                 )

(If this is a revised distribution election, to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended, the election must
be made at least twelve months before distribution would have otherwise
commenced, and a minimum additional five year deferral period is required from
the date of payment under the initial distribution election.)

 

  F. I hereby direct that such deferred amounts be paid in:

             A lump sum.

             Annual installments over a period of              years (not more
than 10 years).

 

  G. I hereby direct that the distribution of such deferred amounts commence the
first business day of the calendar year:                            .



--------------------------------------------------------------------------------

¨ REVISED DESIGNATION OF PRIMARY BENEFICIARY

I hereby direct that in the event of my death prior to the distribution in full
of my interest in the Plan that any unpaid balance be paid to:

 

Name  

 

  Relationship  

 

Address  

 

Social Security No.  

 

  Date of Birth  

 

(If you name more than one primary beneficiary, each primary beneficiary will
share your benefit equally.)

 

Name  

 

  Relationship  

 

Address  

 

Social Security No.  

 

  Date of Birth  

 

This beneficiary designation revokes any and all other beneficiary designations
under the Plan made prior to the date of this designation.

By signing below, I acknowledge that I have read and understood the foregoing.

 

Signed by                                     
                                                           Date  
                                                      Director                  
 

Receipt acknowledged

Hawaiian Electric Industries, Inc.

 

By                                       
                                                                       Date  
                                                   



--------------------------------------------------------------------------------

HAWAIIAN ELECTRIC INDUSTRIES, INC.

NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

FORM 2 – TERMINATION OF ELECTION FORM

I am a director on the Board of:

 

  ¨ Hawaiian Electric Industries, Inc.

 

  ¨ Hawaiian Electric Company, Inc.

 

  ¨ Maui Electric Company, Limited

 

  ¨ Hawaii Electric Light Company, Inc.

 

  ¨ American Savings Bank, F.S.B.

 

Participant Name  

 

   

Address  

 

   

Social Security No.  

 

    Date of Birth  

                                 

 

TO: HAWAIIAN ELECTRIC INDUSTRIES, INC.

¨ TERMINATION OF ELECTION

 

(Indicate Date of Initial and Revised Elections
                                             )
                                        
                                         Dates

Effective January 1,         , I hereby elect to terminate my participation in
the Non-Employee Directors’ Deferred Compensation Plan. I understand that all
amounts credited to my account under the Plan prior to such effective date of
termination will remain subject to the terms and conditions of the Plan and will
be paid to me or my beneficiary in accordance with my prior election(s).

By signing below, I acknowledge that I have read and understood the foregoing.

 

Signed by                                     
                                                                          Date  
                                                     

        Director

       

Receipt acknowledged

Hawaiian Electric Industries, Inc.

 

By                                       
                                                                                
    Date                                                      